Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2013/0043475 A1), Yamazaki et al (PG Pub 2015/0171115 A1), Okazaki et al (PG Pub 2013/0264563 A1), Oh et al (PG Pub 2009/0056854 A1), and Dongxiang Lou et al, Influence of Source and Drain Contacts on the Properties of Indium− Gallium−Zinc-Oxide Thin-Film Transistors based on Amorphous Carbon Nanofilm as Barrier Layer, 7 Applied Materials & Interfaces 3633, 3633-3640 (2015).
Regarding claim 1, Kim teaches an oxide semiconductor thin film transistor, comprising: a substrate (SUB 10, fig. 6); a first gate electrode (G10) formed on the substrate; a gate insulator (GI10) formed on the first gate electrode; an oxide 
Kim does not teach the source and drain electrodes are formed by depositing carbon nanotubes (CNTs) and a metal electrode on the formed the oxide semiconductor layer and patterning the deposited CNTs and metal electrode.
Features “source and drain electrodes formed by depositing carbon nanotubes (CNTs) and a metal electrode on the formed the oxide semiconductor layer and patterning the deposited CNTs and metal electrode” are manufacturing steps that do not carry patentable weight in the current claim since they do not impart structure that differentiates the claimed device from that of the prior art.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a process of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  “[T]he lack of physical description in a product-by process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  
Nonetheless, Yamazaki teaches source and drain electrodes formed by depositing a metal electrode (52, fig. 9A) on the formed the oxide semiconductor layer (OS1) and patterning the deposited metal electrode (fig. 9B), for the known benefit of forming the metal electrode, such as sputtering (paragraph [0151]), with low temperature.
Kim does not teach a passivation layer formed on the formed source and drain electrodes.
In the same field of endeavor, Yamazaki teaches forming a layer (22/23, fig. 2A) formed on the formed source and drain electrodes, for the benefit of enabling formation of a back gate (BGE1, fig. 2A) that can increase on-state current (paragraph [0080]).
Yamazaki does not teach 22/23 to be passivation layers.
In would have been obvious to the skilled in the art before the effective filing date of the invention to make layers 22/23 passivation layers for the known benefit of passivating (protecting) the electrode (SE1/DE1) and oxide semiconductor (OS1) during formation of BGE1.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form a passivation layer on the formed source and drain electrodes, for the benefit of enabling and formation of a back gate (BGE1, fig. 2A) that can increase on-state current while protecting the oxide semiconductor during formation of BGE1.
Furthermore, in the same field of endeavor, Okazaki teaches a passivation layer (protective layer 113, fig. 12, paragraph [0291]) formed on the formed source and drain electrodes (107) and having holes (openings, paragraph [0291]) to grow the source drain electrodes (115), for the benefit of preventing shift in threshold voltage (paragraph [0295]).
Thus, , it would have been obvious to the skilled in the art before the effective filing date of the invention to form a passivation layer on the formed source and drain electrodes and having holes to grow the source drain electrodes, for the benefit of preventing shift in threshold voltage.
Kim does not teach that the CNTs serve to prevent diffusion of a metal of the metal electrode into the formed oxide semiconductor layer, or that the CNTs of the source and drain electrodes serve to prevent molybdenum (Mo) forming the metal electrode from being diffused into the oxide semiconductor layer at a temperature of 400 °C or higher.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the CNTs serve to prevent diffusion of a metal of the metal electrode, such as Mo, into the formed oxide semiconductor layer at any temperature, 
Furhtermore, the claimed device and that in prior art’s are made of the same materials—Mo and CNTs—the prior art device inherent has functions: wherein the CNTs serve to prevent diffusion of a metal of the metal electrode into the formed oxide semiconductor layer, wherein the CNTs serve to control contact resistance, and wherein the source and drain electrodes … controlling contact resistance.
Kim does not teach molybdenum forming the metal electrode.
In the same field of endeavor, Lou teaches molybdenum forming the electrically contacts the oxide semiconductor layer (molybdenum S/D electrodes, last paragraph, left column, page 3634), wherein the source and drain electrodes are in Schottky diode contact (first paragraph, right column, page 3635), thereby controlling contact resistance (different contact resistances between Ti and Mo (first paragraph, right column, page 3636), for the benefit of providing a stable metal electrode (abstract) that provides good metal/semiconductor interface without any voids or peeling (firs paragraph, right column, page 3637).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the molybdenum forming the electrically contacts the oxide semiconductor layer, wherein the source and drain electrodes were in Schottky diode contact, thereby controlling contact resistance, for the benefit of providing a stable metal electrode that provides good metal/semiconductor interface without any voids or peeling.
Kim does not teach explicitly teaches the source and drain electrodes serve to control contact resistance by using the passivation layer having the holes to grow the source and drain electrodes.
The source and drain electrodes can serve control contact resistance by using the passivation layer having the holes to grow the source and drain electrodes because changing the diameter of the holes changes contact resistance: larger holes enables formation of larger source and drain electrodes and, thus, reduces contact resistance.
Kim does not teach the CNTs of the source and drain electrodes are formed to a thickness of 2 nm to 150 nm.
Oh teaches changing the thickness of the CNT film changes its conductivity (paragraph [0054]). Oh also teaches the CNTs are formed to a thickness of 10 nm to 150 nm (such as 50 nm, paragraph [0054]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the thickness of the CNTs of the source and drain electrodes to 10 nm to 150 nm, for example, to adjust the conductivity of the electrodes for a specific use.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Yamazaki teaches a second gate electrode (BGE1, fig. 2A) is further formed on the formed passivation layer.  
Regarding claim 7, Kim does not teach the second gate electrode is formed to be spaced apart from the source and drain electrodes by 1 µm to 3 µm in a horizontal direction.
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the distance between the second gate electrode and the source and drain electrodes, such as to 1 µm to 3 µm in a horizontal direction, according to the desired electrical characteristics, such as current drive, for a particular use of the device.  
Regarding claim 8, Yamazaki teaches a connection electrode (CG1, fig. 2B, paragraph [0080]) configured to electrically connect the first gate electrode and the second gate electrode.  
Regarding claim 9, Yamazaki teaches the first gate electrode and the second gate electrode are electrically connected to each other (with CG1, fig. 2B, paragraph [0080]).
Yamazaki does not teach to apply same voltage to the first gate electrode and the second gate electrode.  However, the modified device of Kim in view of Yamazaki can be used as claimed: apply same voltage to the first gate electrode and the second gate electrode.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 10, Kim does not teach the first gate electrode is formed to be spaced apart from the source and drain electrodes formed on the oxide semiconductor layer by 1 µm to 3 µm in a horizontal direction.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the distance between the first gate electrode and the source and drain electrodes, such as to 1 µm to 3 µm in a horizontal direction, according to the desired electrical characteristics, such as current drive, on-resistance, breakdown voltage, etc., for a particular use of the device.  
Regarding claim 11, Kim in view of Yamazaki, Okazaki, Oh, and Lou teaches (see claim 1) a coplanar oxide semiconductor thin film transistor, comprising: an oxide semiconductor layer formed on a substrate; a first gate electrode (BGE1, fig. 2A of Yamazaki to increase on-state current) formed the oxide semiconductor layer; and source and drain electrodes formed by depositing carbon nanotubes (CNTs) and a metal electrode and patterning the deposited CNTs and metal electrode such that the source electrode and the drain electrode are spaced apart from each other; wherein the source and drain electrodes serve to prevent diffusion of a metal of the metal electrode into the formed oxide semiconductor layer, due to the CNTs of the source and drain electrodes, wherein the source and drain electrodes serves to control contact resistance by using a passivation layer having holes to grow the source and drain electrodes  in a state that molybdenum (Mo) forming the metal electrode electrically contacts the oxide semiconductor layer, 0
Regarding claim 12, Kim teaches the coplanar oxide semiconductor thin film transistor according to claim 11, wherein a second gate electrode (G10, fig. 6) is further comprised under the oxide semiconductor layer.  
Regarding claim 13, Kim teaches a display apparatus (paragraph [0047]), comprising: a substrate (SUB 10, fig. 6); the oxide semiconductor thin film transistor according to claim 11 formed on the substrate; and 46a display device (switching and driving the display, paragraph [0017]) electrically connected to the oxide semiconductor thin film transistor.  
Regarding claim 14, Kim teaches the display according to claim 13, wherein the display device is an organic light emitting device (paragraph [0017]).  
Regarding claim 15, Kim in view of Yamazaki, Okazaki, Oh, and Lou teaches (see claim 1) a method of fabricating an oxide semiconductor thin film transistor, the method comprising: forming a first gate electrode on a substrate; forming a gate insulator on the first gate electrode; forming an oxide semiconductor layer on the gate insulator; depositing CNTs and a metal electrode on the formed oxide semiconductor layer; forming source and drain electrodes by patterning the deposited CNTs and metal electrode such that the source and drain electrodes are spaced apart from each other; and forming a passivation layer having holes to grow the source and drain electrodes on the formed source and drain electrodes, wherein the CNTs serve to prevent diffusion of a metal of the metal electrode into the formed oxide semiconductor layer, wherein the source and drain electrodes are formed by laminating the metal electrode on the CNTs, wherein the source and drain electrodes serve to control contact resistance by using the passivation layer having the holes to grow the source and drain electrodes  in a state 0C or higher.
Regarding claim 16, Yamazaki teaches forming a second gate electrode (BGE1, fig. 2A, see claim 6) on the passivation layer.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-16 have been considered but are moot because Okazaki teaches some of the added features.  See rejection above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899